Citation Nr: 1121858	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left foot disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran has active service from February 1999 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to a disability rating in excess of 10 percent for his left foot disorder and service connection for a left knee disorder, to include as secondary to a service-connected left foot disorder.

In January 2010, the Board increased the disability rating assigned to the Veteran's left foot disorder to 20 percent and remanded the issue of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left foot disorder, case for additional development.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's left knee disorder manifested many years after his active service, and is unrelated to any aspect of service, including his service-connected left foot disorder.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated by active service; including a service-connected left foot disorder, and may not be presumed as such.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to assist claimants at the time that he or she files a claim for benefits, in pertinent part, of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements:  (1) the evidence that is necessary to substantiate the claim; (2) the evidence that the claimant is to provide; and (3) the evidence that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability, as well as notice of the disability rating and an effective date for the award of benefits if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a July 2006 letter, before the initial adjudication of the Veteran's claim he was notified of the evidence not of record that was necessary to substantiate the claim. He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA, service, and private treatment records as indicated.  

With respect to the Dingess requirements, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal in a January 2010 letter.  Since the Board has concluded that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned, including the timeliness of the notice thereof, are rendered moot, and no further notice is needed. See Dingess/Hartman v. Nicholson, supra.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service medical records or other records relevant to active duty and VA or VA- authorized medical records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in April 2010 and specific opinions as to his claim were obtained.

In this case, the Veteran's service treatment records and all identified and authorized post-service treatment records relevant to the issue on appeal have been requested or obtained.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R.        § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts entitlement to service connection for his left knee disorder on the basis that such is caused or aggravated by his service-connected left foot disorder.  In this regard, the Veteran does not assert that he complained of, was treated for, or diagnosed with a left knee disorder during his active service, nor does he contend that he has experienced left knee pain continuously from the time of his separation from active service to the present.

The evidence of record reflects a current diagnosis of a left knee disorder.  On VA examination in April 2010, the Veteran's left knee disorder was diagnosed as minimal degenerative joint disease.  The record also shows that the Veteran is indeed service-connected for a left foot disorder.  Therefore, the remaining issue is whether the Veteran's left knee disorder is secondary to, i.e., was caused or aggravated by, his service-connected left foot disorder.

On VA examination in April 2010, the Veteran reported that his left knee pain began approximately 3 or 4 years prior.  He denied physical therapy, orthopedic follow-up, or treatment beyond that of non-steroidal anti-inflammatory medications.  The Veteran denied sports injuries or motor vehicle accidents, and reported only his in-service left ankle injury, which gave rise to the service-connected left foot disorder.  The examiner noted that physical examination of the knees revealed scars on the bilateral anterior aspects; however the Veteran reported that he did not recall any injuries.  Studies revealed minimal degenerative changes of the bilateral knees with small bilateral joint effusions, without acute fracture or dislocation.  

Subsequent to physical examination and review of the claims file, the examiner opined that the Veteran's left knee disorder was not at least as likely as not related to his service, including his left foot injury.  She noted the Veteran's in-service left foot injury and medical follow up.  She reported that there is no evidence that the Veteran complained of left knee pain during service.  As rationale for her opinion, the examiner reported that during the 10-year interval, from the time of separation from service to the present, the Veteran had a work history as a correctional officer, which requires chronic walking over the last several years.  She noted that VA treatment records reveal that the Veteran presented in 2005 with complaints of left knee pain over 1 year.  The examiner noted that the Veteran, in April 1999, weighed 221 pounds; and by August 2005, weighed 282 pounds, resulting in a 60-pound weight gain by the time he was seen for his left knee complaints in 2005.  The examiner noted that x-ray examination revealed bilateral results, in essence, that the left knee was not more severe than the right knee.   

Here, there is no evidence that the examiner is not competent to provide a sufficient opinion in the present case.  Further, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for her conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board has considered the only positive evidence of record, the Veteran's lay assertions that his left knee disorder is related to his service-connected left foot disorder.  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left knee disorder and his service-connected left foot disorder to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's lay assertions to be of little probative value as there is no evidence that he is competent to opine on such a complex medical question.  Thus, the Board finds that the probative value of the VA examiner's competent and credible opinion outweighs the probative value of the Veteran's assertions due to the VA examiner's professional expertise, review of the pertinent evidence of record, and rationale provided.  Consequently, the most probative evidence of record does not support the conclusion that the Veteran's left knee disorder was caused or aggravated by his service-connected left foot disorder.

In sum, service connection on a direct basis is not warranted because the most probative evidence of record does not establish that the Veteran's left knee disorder is related to his active service.  Service connection is not warranted on a secondary basis because the most probative evidence of record does not establish that the Veteran's left knee disorder is caused or aggravated by his service-connected left foot disorder. Service connection is also not warranted on a presumptive basis because the Veteran's left knee disorder, diagnosed to include degenerative elements, did not manifest to a compensable degree within one year of separation from active service.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left foot disorder, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a left knee disorder, to include as secondary to a service-connected left foot disorder, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


